Citation Nr: 1424492	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for vagotomy and pyloroplasty for duodenal ulcer disease, currently rated 40 percent disabling.    

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant (Veteran) represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, and his daughter

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to February 1985, with three years of prior active service.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2008, the Veteran and his spouse presented testimony at a personal hearing before the RO.  In June 2013, the Veteran and his daughter presented testimony before the undersigned during a travel Board hearing convened at the RO.  Transcripts of each hearing have been associated with the claims file.        

In November 2013, the Board remanded the claims on appeal for additional development and medical inquiry.  

This appeal was processed using VA's paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board has reviewed the entire record.  Relevant evidence has been included in the claims file since the supplemental statement of the case (SSOC) dated in January 2014 and has been considered pursuant to the Veteran's January 2014 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304 (2013).   

The issue regarding whether a TDIU is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability under VA guidelines.  

2.  During the appeal period, the preponderance of the competent medical evidence of record demonstrates that the Veteran's ulcer disorder has not caused severe symptomatology such as pain unrelieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena with manifestations of anemia and weight loss productive of definite impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for a rating in excess of 20 percent, for service-connected vagotomy and pyloroplasty for duodenal ulcer disease, had not been met between November 10, 2004 and November 10, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2013).

3.  The criteria for a rating in excess of 40 percent, for service-connected vagotomy and pyloroplasty for duodenal ulcer disease, have not been met since November 10, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between March 2006 and February 2012.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, following full notification, the claims on appeal have been readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).    

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to his claims.  VA obtained medical records from the Social Security Administration (SSA) and from a prison in which he was incarcerated.  VA twice afforded the Veteran the opportunity to give testimony for the Board's review, which he did.  Moreover, VA afforded the Veteran VA compensation examinations for his claims.    

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.



The Claim for Service Connection

The Veteran claims service connection for a hearing loss disorder.        

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran asserts that he incurred disabling hearing loss during service as the result of exposure to acoustic trauma.  The Board finds his claims to in-service noise exposure credible.  However, service connection is unwarranted here because the evidence of record indicates that the Veteran does not have a hearing loss disability under 38 C.F.R. § 3.385.  

The record indicates that the Veteran underwent three audiology examinations during the appeal period.  He underwent private audiology examination in October 2008, but the report of record is not of probative value because it does not contain the essential criteria with which to evaluate a claim under 38 C.F.R. § 3.385.  The report does not specify auditory thresholds, and does not indicate speech recognition scores based on the Maryland CNC Test.  

The Veteran also underwent two VA audiology examinations, in August 2010 and December 2013.  The reports of record do contain the essential information, and each indicates no hearing loss disability under 38 C.F.R. § 3.385.  Neither VA examination found an auditory threshold of 40 decibels or greater in the relevant frequencies (between 500 and 4000 Hz), neither examination found 26 decibels or greater in three of the relevant frequencies, and neither examination found speech recognition scores below 94 percent.  Rather, the August 2010 examiner noted scores of 96 percent in each ear, while the December 2013 examiner noted scores of 94 in each ear.  These results are not countered by any other medical findings of record.    

The Board recognizes that each VA examiner discussed the Veteran's left ear hearing loss at 6000 Hz and its possible relationship to service.  The December 2013 examiner even characterized the hearing loss at 6000 Hz as a disability.  Nevertheless, for purposes of determining whether the Veteran has a compensable hearing loss disorder under 38 C.F.R. § 3.385, the findings at 6000 Hz are not relevant.  

The Board also recognizes that the Veteran is competent to describe his hearing loss symptoms as he perceives them.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  However, to qualify as a disability for VA compensation purposes, certain auditory thresholds must be met.  Those are objectively measured with specialized equipment.  As such, the Board finds that the Veteran is not competent to assess his auditory thresholds to make a diagnosis sufficient for VA compensation purposes. 

No competent evidence of record counters the VA examination findings in the relevant frequencies or in the speech recognition scores, or demonstrates hearing loss under 38 C.F.R. § 3.385.  As such, the Board finds that the Veteran has no current hearing loss disability for VA disability compensation purposes.  38 C.F.R. § 3.385.  In the absence of proof of a current disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Claim for Increased Rating

The Veteran's STRs detail that he experienced gastrointestinal (GI) bleeding during service, which necessitated surgery.  In a March 1985 rating decision, the RO granted service connection for a GI disability (i.e., vagotomy and pyloroplasty for duodenal ulcer disease).  The disorder was rated as 40 percent disabling.  Later, in another rating decision, the disorder was rated as 20 percent disabling effective August 1992.  

On November 10, 2005, the RO received a claim for increased rating for the GI disorder.  In the July 2006 rating decision on appeal, the RO initially denied the claim for increase and continued the assigned 20 percent rating.  In a subsequent May 2009 rating decision, the disability rating was increased to 40 percent, effective the date of claim in November 2005.  The Veteran continues to seek a higher disability rating during the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the Board will consider whether higher ratings have been warranted from November 10, 2004 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Disorders of the digestive system are rated under 38 C.F.R. § 4.114.  The Board notes that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.114, 4.113.  As such, the Rating Schedule prohibits Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single evaluation will be assigned under the Diagnostic Code (DC) that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran's GI disorder has been rated under DC 7305 of 38 C.F.R. § 4.114.  This DC specifically addresses his particular disorder - a duodenal ulcer.  Compensable ratings of 10, 20, 40, and 60 percent are authorized under this DC.  The Veteran was rated as 20 percent disabled from November 10, 2004 to November 10, 2005, and has been rated as 40 percent disabled since then.  The Board will therefore assess whether a 40 or 60 percent rating should have been assigned between November 10, 2004 and November 10, 2005, and whether a 60 percent rating has been warranted at any time since November 10, 2005.  38 C.F.R. § 3.400.  

Under DC 7305, a duodenal ulcer disability warrants a 40 percent rating with evidence of a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is warranted with evidence of a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305.

The relevant evidence of record dated since November 2004 consists of private, prison, and VA medical records, lay statements, and VA compensation examination reports dated in June 2011 and June 2012.   

With regard to the one year period prior to November 10, 2005, no relevant medical or lay evidence indicates that an increase in the Veteran's disability occurred during that period.  There are no VA treatment records dated during this period, and the Veteran has indicated that he did not receive any VA treatment in the year prior to his claim.  The record does contain private and prison medical records dated during this period which reflect the Veteran's complaints of stomach and epigastric pain, and which note multiple prescribed medications for the symptoms.  However, none of the evidence dated during this period contains medical findings indicating significant GI problems.  Rather, in a July 2005 private report conducted pursuant to treatment for substance abuse, the examining physician indicated that the Veteran denied unusual weight changes, nausea, vomiting, diarrhea, constipation, fatigue, dyspepsia, hematemesis, indigestion, change in bowel habits, melena, abdominal pain, and jaundice.  Moreover, the report indicated that the Veteran did not have anemia, and indicated that he was overweight, weighing 212 pounds at 72 inches in height.  Based on this evidence, and on the absence of evidence indicating more severe symptoms, a rating increase beyond 20 percent between November 10, 2004 and November 10, 2005 is unwarranted.  38 C.F.R. § 3.400(o)(2).  

With regard to the period of time since November 10, 2005, the record documents the Veteran's repeated assertions that he experiences the symptoms noted under DC 7305.  However, though the Veteran may have experienced pain associated with his disorder, the objective evidence of record indicates that, he has not manifested the objective signs and symptoms such as melena, hematemesis, anemia, and weight loss, which would indicate severe impairment.  38 C.F.R. § 4.114, DC 7305.

The VA treatment records dated from 2005 until August 2013 are negative for findings of anemia.  The Board notes an isolated July 2008 VA treatment record which stated that blood testing found the Veteran's iron to be a "little low."  Nevertheless, the testing indicated generally normal blood readings.  

The treatment records also indicate weight gain rather than weight loss between 2005 and August 2013.  In 2005, the Veteran weighed 212 pounds, and by August 2013 he weighed 236 pounds.  The records indicate that the Veteran's weight had been addressed as a problem, and that he had attempted to lose weight for health purposes.  In July 2008 he weighed 218 pounds, and weighed 219 pounds in March 2010.  But by June 2011, his weight had increased by approximately 30 pounds, to 248 pounds.  A private treatment record dated in August 2013 indicates the Veteran's weight as 240 pounds.  

In a May 2011 letter, the Veteran's VA treating physician stated that the Veteran had "no recurrent GI bleeding since 1987" and indicated that, since then, the Veteran had experienced chronic bloating, intermittent discomfort, and diarrhea.  The VA treatment records also contain affirmative findings in July and September of 2009 that the Veteran did not have anemia or melena.  

Private medical evidence dated since 2005 also indicates the absence of objective evidence of severe impairment.  The record contains treatment records dated between August and October 2008 reflecting treatment by a digestive specialist.  In an August 2008 report, the private examiner reviewed the Veteran's medical history and use of medication to address his symptoms, and noted the Veteran's subjective complaints of being anemic, of experiencing heartburn, and of "intermittent abdominal pains but nothing on a regular basis or significant."  The report indicates that the Veteran denied any dysphagia, regurgitation, nausea, vomiting, bright red blood on the rectum, melena, diarrhea, or constipation.  The report also indicated that the Veteran did not use "iron tablets."  

In an October 2008 report, the same private physician reported on an upper endoscopy procedure the Veteran underwent in September 2008.  The test revealed a small hiatal hernia and pyloroplasty, but was otherwise normal.  A colonoscopy conducted one week later revealed multiple diverticula in the sigmoid and descending colon and was otherwise normal.  Furthermore, results of August 2008 laboratory testing revealed normal hemoglobin and hematocrn at 15.5 and 46,
respectively, and revealed normal iron, B12, and folate studies.  In the October 2008 report, the examiner described the Veteran's GERD as well controlled on medication.  The report also indicates that the Veteran denied any heartburn, reflex, dysphagia, or odynophagia, and also denied any abdominal pain, abnormal weight loss, anorexia, nausea, vomiting, hematemesis, diarrhea, constipation, melena, or bright red blood on the rectum.  

The Board has also considered a notation of "anemia" in an August 2013 private treatment record, submitted into evidence in January 2014.  The record, however, does not indicate that the notation is based on laboratory testing, or on anything more than the Veteran's reported medical history.  In any event, the unsubstantiated notation does not outweigh the medical evidence dated since 2005 which consistently found the Veteran to be without anemia.      

The Veteran underwent VA compensation examinations in June 2011 and June 2012.  In the reports of record, each examiner noted the Veteran's history and his complaints that he experienced incapacitating episodes from his GI problems, that he experienced daily pain, nausea, vomiting, diarrhea, and distention.  The June 2011 report notes the Veteran's complaint of having experienced hematemesis and melena.  On examination, the June 2011 examiner noted mild tenderness in the right upper quadrant and mid-right side.  However, neither examiner noted objective signs or indications of malnutrition, neither examiner noted evidence of internal bleeding, or of melena or hematemesis, and neither examiner noted positive findings of anemia.  

The Board notes that, from late 2009 to mid-2010, the Veteran was treated for anal and rectal lesions that caused pain and bleeding in the rectal/anal area.  The evidence indicates that the Veteran underwent a June 2010 fissurectomy and internal sphincterotomy for a biopsy of a peri anal lesion.  The Board has considered whether the evidence of rectal and anal problems should be included in evaluation under DC 7305.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, there is no indication in the record that the rectal and anal lesions relate to the GI disorder at issue here, or comprises melena, which evidences bleeding higher in the intestinal tract.  Indeed, the medical evidence dated following the June 2010 procedures indicates entirely discrete disorders.  For example, in none of the treatment records, or in the VA examination reports, are the rectal and anal lesions discussed in evaluating the duodenal ulcer disorder.  As such, the rectal and anal lesions have not been considered in evaluating the Veteran's claim for increased rating.  

Furthermore, the Board has reviewed the criteria noted in other DCs under 38 C.F.R. § 4.114 and has considered whether a higher rating would be warranted under another DC, or DCs, for symptomatology indicated here.  For example, the Board has looked closely at DC 7306 which addresses gastrojejunal ulcers, and allows for 60 and 100 percent ratings.  However, this provision is inapplicable in the Veteran's case because he is service-connected for ulceration of his duodenum rather than the jejunum.  Moreover,  just as the criteria for a 60 percent rating under DC 7305 have not been approximated here, the criteria for the 60 percent and 100 percent ratings under DC 7306 have not been approximated (i.e., definite impairment of health due to severe and pronounced symptoms caused by the service-connected GI disorder).    

In evaluating the Veteran's claim for increased rating, the Board has considered his lay assertions regarding the severity of his disorder.  During his RO hearing, the Veteran attested to feeling persistent pain from acid indigestion and reflux, and to his need for daily medication to alleviate the symptoms.  During his Board hearing, he reiterated these same complaints and noted that he experienced frequent vomiting as well.  During his VA compensation examinations in June 2011 and June 2012, he indicated that he had been experiencing melena and hematemesis as well.  In a VA "Stomach and Duodenal Conditions ... Disability or Benefits Questionnaire" dated in August 2013 (and submitted into the record in January 2014), the Veteran did not report anemia or weight loss, but did report several severe symptoms such as pain, nausea, vomiting, melena, and diarrhea, and indicated that standard ulcer therapy did not relieve his pain.  

The Veteran's lay statements are of probative value because he is competent to attest to symptoms he may observe or sense, such as gastric pain and discomfort.  See Jandreau, supra.   However, the Veteran's assertions regarding the crucial criteria at issue here - anemia, melena, hematemesis, GI tract bleeding - are of limited value.  These symptoms relate to internal pathologies that are beyond the capacity for lay observation.  Their etiology and development cannot be determined by observation, or by sensation such as feeling.  The Veteran is simply not competent to render a medical opinion describing the nature of his GI disorder.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He does not have the training and expertise to so.  On the essentially medical question before the Board, lay evidence is of limited evidentiary value.  Instead, the Board must look to the medical evidence of record in determining whether the Veteran has experienced definite impairment of health accompanied by such problems as anemia and weight loss.  And the objective evidence of record simply does not indicate the presence of these problems due to the service-connected duodenal ulcer disease.   

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the disability picture presented by the Veteran's GI disorder is appropriately contemplated by the rating schedule.  Specifically, the Veteran has pain and reports vomiting associated with his ulcer.  Those symptoms are directly contemplated by the schedular criteria.  As indicated in the analysis above, were the record to indicate worse symptoms, then the rating schedule would warrant a higher rating.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115.

In light of the foregoing, the Board concludes that an increased rating is unwarranted here.  The Board has assessed whether higher ratings have been warranted in this matter since November 10, 2004 (one year prior to the claim for increased rating).  38 C.F.R. § 3.400(o)(2).  But a rating in excess of 20 percent is unwarranted between November 10, 2004 and November 10, 2005 because the evidence indicates mild symptoms.  Furthermore, a rating in excess of 40 percent has been unwarranted since November 10, 2005 because the evidence has not indicated severe symptoms since then.  Importantly, though the Veteran has reported experiencing pain and vomiting on a regular basis, the bulk of the symptoms noted under DC 7305 are objective, and are not evidenced in the record.  Indeed, the evidence since November 2005 has repeatedly indicated an absence of anemia, of recurrent melena, of  hematemesis, of weight loss, and of a "definite impairment of health" due to the ulcer.  38 C.F.R. § 4.114, DC 7305.  The benefit-of-the-doubt rule has been considered in arriving at this decision.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an increased rating for vagotomy and pyloroplasty for duodenal ulcer disease is denied.     


REMAND

In the August 2013 VA "Stomach and Duodenal Conditions ... Disability or Benefits Questionnaire" the Veteran indicated that he was unable to work due to symptoms associated with his digestive disorder.  Based on this assertion, the Board must consider Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for entitlement to TDIU when the appellant claims he is unable to work due to a service-connected disability).  

Additional development and medical inquiry is therefore warranted into a claim to a TDIU.  Upon remand, any outstanding VA treatment records relating to the claim on appeal that have not yet been associated with the claims file should be obtained.  The most recent VA treatment records are dated in August 2013.  

While the further delay of this case is regrettable, due process considerations require such action. Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the implied claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records of file are dated in August 2013.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.    

3.  Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to the functional impact of his service-connected disabilities on his ability engage in various types of labor. 

The examiner should explain the reasons behind any opinions provided.

4.  Then, adjudicate the TDIU claim.  In particular, review all the evidence that was submitted since the most recent SSOC was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


